Citation Nr: 0112399	
Decision Date: 05/01/01    Archive Date: 05/09/01

DOCKET NO.  00-03 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

The propriety of the initial 30 percent rating assigned for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESSES AT HEARING ON APPEAL

Appellant and wife


ATTORNEY FOR THE BOARD

J. W. Engle, Counsel


INTRODUCTION

The appellant served on active duty from December 1967 to 
December 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.

By rating decision dated in October 1999, the RO granted 
service connection for PTSD and assigned a 30 percent 
disability evaluation effective from February 12, 1999, and 
denied entitlement to service connection for a left eye 
disorder, hearing loss, a skin disorder secondary to 
herbicide exposure, tendonitis, arthritis, and carpal tunnel 
syndrome.  In December 1999, the appellant submitted a notice 
of disagreement with the 30 percent rating assigned for PTSD.  
A statement of the case was issued and the appellant's 
substantive appeal was received in January 2000.  At his 
hearing before a Hearing Officer at the RO in April 2000, the 
appellant indicated that he disagreed with the October 1999 
denial of service connection for hearing loss and a skin 
disorder due to herbicide exposure.  In June 2000, a 
statement of the case was issued which addressed the issues 
of service connection for hearing loss and a skin disorder.  
A supplemental statement of the case was also issued in June 
2000 for the increased rating claim for PTSD.  

A VA Form 9, substantive appeal or equivalent document was 
not received within one year of notification of the December 
1999 decision with respect to the issues of entitlement to 
service connection for hearing loss and a skin disorder due 
to herbicide exposure.  Accordingly, the only issue for which 
appellate jurisdiction has been established is the claim for 
an increased rating for PTSD.  See 38 C.F.R. § 20.200.

In view of the fact that the PTSD rating issue originated 
following the grant of service connection, the Board has 
characterized this issue as set forth above.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).

REMAND

Initially, the Board notes that during the pendency of this 
appeal there has been a significant change in the law.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminated the 
concept of a well-grounded claim, redefined the obligations 
of VA with respect to the duty to assist, and superceded the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
could not assist in the development of a claim that was not 
well grounded.  This change in the law is now applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000); see also 
Holliday v. Principi, No. 99-1788 (U.S. Vet. App. Feb. 22, 
2001).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, as well as the 
reasons noted below, a remand in this case is required for 
compliance with the notice and duty to assist provisions 
contained in the new law.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-99 
(2000) (to be codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107).  The change requires that notice be 
provided to a claimant as to what is required for a claim to 
be successful, and may require multiple notices during the 
pendency of the adjudication process.  See Holliday, slip op. 
at 12-13.  In the case of Holliday v. Principi, No. 99-1788 
(U.S. Vet. App. Feb. 22, 2001), it was noted that the VA 
Secretary had not promulgated implementing regulations, and 
that these regulations might in fact provide more assistance 
than is required by the Veterans Claims Assistance Act 
itself.  Holliday, slip op. at 12.  Indeed, the Court noted 
that, until such regulations were promulgated, there remained 
significant uncertainties regarding the kind of notice to be 
given to each class of claimants, especially in light of the 
Secretary's acknowledgment that the notification requirements 
had universal application.  Holliday, slip op. at 13.  
Furthermore, the Secretary is required to provide a medical 
examination or obtain a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-99 (2000) (to be 
codified as amended at 38 U.S.C. § 5103A(d)).

In order to ensure that the appellant in this case is 
afforded all the protections of the Veterans Claims 
Assistance Act of 2000, as implemented by VA, and for the 
reasons cited below, a remand is required.  

The record reflects that VA last examined the appellant's 
service-connected PTSD for compensation purposes in September 
1999.  The appellant has essentially argued that his PTSD has 
increased in severity since that time and warrants a higher 
rating.  At his hearing before the undersigned Member of the 
Board, the appellant and his wife testified that it was their 
opinion that the appellant's psychiatric status had 
deteriorated within the past twelve months.  Although VA 
outpatient treatment reports from the mental health clinic 
dated from 1998 to 2000 are of record, the appellant 
testified that he was unable to go to the VA Medical Center 
as often as he would like due to its distance from his home.  
Furthermore, it is noted that the outpatient reports of 
record were generated for treatment purposes and do not 
provide detailed findings which address the criteria utilized 
for rating purposes.  Additionally, the Board notes that on 
VA psychiatric examination in September 1999, the appellant's 
global assessment of functioning (GAF) score was between 40-
45, indicative of a serious impairment in social and 
occupational functioning.  In view of these circumstances, 
the Board believes that additional medical development is 
necessary prior to appellate consideration of this issue, in 
an effort to ensure a complete and current record upon which 
to evaluate the severity of the appellant's service-connected 
PTSD.  See, e.g., Snuffer v. Gober, 10 Vet. App. 400 (1997) 
(the United States Court of Appeals for Veterans Claims 
indicated that VA failed to fulfill the duty to assist when 
it did not conduct a contemporaneous examination before 
issuing a decision where the veteran had complained of 
worsening problems after the most recent examination.)

In view of the above, the appellant is hereby advised that 
failure to report to any scheduled VA examination, without 
good cause, may well result in a denial of the claim.  See 38 
C.F.R. § 3.655 (2000).  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  Id.  If 
the veteran fails to report to any such examination, the RO 
should associate with the claims file copies of any notice(s) 
of examination that are sent to the veteran.  

Prior to having the appellant undergo further medical 
evaluation, the RO should undertake all necessary action to 
obtain and associate with the record all outstanding 
pertinent medical records, to particularly include any from 
VA medical facilities or those held by any other governmental 
entity.  The Board emphasizes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  

In this case, the record reflects that the appellant has 
reported receiving treatment from the VA Medical Center 
(VAMC) in Dublin, Georgia; hence, the RO should obtain and 
associate with the claims file all pertinent records from 
that facility that have not yet been obtained.  The RO should 
also obtain outstanding medical records from any other 
source(s) or facility(ies) identified by the appellant, as 
well as undertake any other indicated development and/or 
notification action deemed warranted by the Act. 

Accordingly, this case is hereby REMANDED to the RO for the 
following actions:

1. The RO should undertake all necessary 
development to obtain and associate with 
the record all outstanding pertinent 
medical records from the Dublin VAMC, as 
well as from any other source(s) or 
facility(ies) identified by the 
appellant.  If any requested records are 
not available, or the search for such 
records otherwise yields negative 
results, that fact should be noted in 
the appellant's claims file, and he and 
his representative so notified.  The 
appellant is also free to submit any 
pertinent medical or other records in 
his possession, and the RO should afford 
him the opportunity to do so before 
arranging for him to undergo medical 
examination.

2. After all available records received 
pursuant to the above development are 
associated with the claims file, the 
appellant should be scheduled for a VA 
psychiatric examination at the Atlanta 
VA Medical Center, if possible, in an 
effort to obtain an assessment of the 
scope and severity of his PTSD.  The 
entire claims file, to include a 
complete copy of this REMAND, must be 
made available to, and be reviewed by, 
the physician designated to examine the 
appellant.  The examiner's attention is 
directed to the VA examination report 
dated in September 1999 as well as the 
VA mental health clinic reports dated 
from 1998 to 2000.  All diagnostic tests 
and studies deemed necessary by the 
examiner should be conducted, and all 
pertinent symptomatology and findings 
should be reported in detail.  Regarding 
the latter, the examiner should 
specifically render findings with 
respect to the existence and extent (or 
frequency, as appropriate) of memory 
loss; depressed mood; anxiety; panic 
attacks; sleep impairment; impaired 
judgment, speech, impulse control and/or 
thought processes; neglect of personal 
hygiene and appearance; suicidal 
ideation; and delusions or 
hallucinations.  The examiner should 
render a multi-axial diagnosis, 
including assignment of a Global 
Assessment of Functioning (GAF) score.  
The examiner should also provide an 
assessment as to the impact of the 
veteran's PTSD on his ability to obtain 
and retain substantially gainful 
employment.  If more than one 
psychiatric disorder (to include 
dysthymia) is diagnosed, the examiner 
should offer an opinion on the 
relationship, if any, between each 
additionally diagnosed psychiatric 
disorder and the veteran's PTSD.  If 
deemed unrelated, the examiner should 
indicate the percentage or portion of 
the GAF score representing impairment 
due solely to the service-connected 
disorder.  However, if it is not 
medically possible to distinguish the 
effects of the veteran's service-
connected PTSD from any other diagnosed 
psychiatric disability, the examiner 
should clear so state, and indicate that 
his findings are pertinent to the 
veteran's overall psychiatric 
impairment.  All examination findings, 
along with the complete rationale for 
each opinion expressed and conclusion 
reached, should be set forth in a 
typewritten report.

3. If the veteran fails to report to the 
scheduled examination, the RO should 
obtain and associate with the record any 
notice(s) of the examination sent to the 
veteran.  

4. To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

5. The RO must also review the claims 
folder and ensure that all notification 
and development required by the Veterans 
Claims Assistance Act of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107), are 
fully satisfied.  

6. After completion of the requested 
development, and any other indicated 
development, the RO should adjudicate 
the claim on appeal in light of all 
pertinent evidence and legal authority.  
The RO should specifically address 
whether "staged rating" for the 
veteran's PTSD is appropriate, in 
accordance with the principles set out 
in Fenderson v. West, 12 Vet. App. 119 
(1999).  The RO must provide adequate 
reasons and bases for its 
determinations.

7. If the benefits sought on appeal 
continue to be denied, the RO should 
furnish to the appellant and his 
representative an appropriate 
supplemental statement of the case, and 
afford them the opportunity to provide 
written or other argument in response 
thereto before the claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The appellant need 
take no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

